JOHNSON, J.
This is an appeal by transcript. The defendants in error have filed a motion to dismiss because the question involved can only be presented by case-made or bill of exceptions. The motion to dismiss must be sustained.
Plaintiff in error claimed that the description of the property in a conveyance executed by her was a mutual mistake. By reference to the assignments of error and the brief of plaintiff in error, it is conclusively shown that the sole question is whether the only mistake made in the description of the property in the conveyance was made by Opal Rexroat Carson alone, or whether there was a mutual mistake. The trial court found from the evidence offered that plaintiff in error alone made the mistake. The alleged error in this finding can only be *324determined on' a review of the evidence presented by case-made or bill of exceptions. In Honeyman v. Gallagher, 144 Okla. 148, 289 P. 748, it is stated:
“Where the appeal to this court is by transcript and the errors assigned are such that they could only be presented by case-made or bill of exceptions, nothing is presented for review, and the appeal will be dismissed.”
Appeal dismissed.